269 F.2d 344
Irwin GREENE, d/b/a Tigron Distributorsv.William P. KERN, Postmaster, Jersey City, New Jersey, Appellant.
No. 12968.
United States Court of Appeals Third Circuit.
Argued August 17, 1959.
Decided August 25, 1959.

Appeal from the United States District Court for the District of New Jersey; Reynier J. Wortendyke, Jr., Judge.
Charles H. Hoens, Jr., Asst. U. S. Atty., Newark, N. J. (Chester A. Weidenburner, U. S. Atty., Dist. of New Jersey, Stewart G. Pollock, Asst. U. S. Atty., Newark, N. J., on the brief), for appellant.
Milton A. Bass, New York City (Bass & Friend, New York City, on the brief), for appellee.
Before BIGGS, Chief Judge, and MARIS and STALEY, Circuit Judges.
PER CURIAM.


1
Every substantial issue in this case was dealt with most adequately in the able opinion of Judge Wortendyke, D.C. N.J.1959, 174 F. Supp. 480. We therefore will affirm the judgment of the court below on that opinion.